                    IN THE UNITED STATES DISTRICT COURT FOR THE
                           NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

METROPOLITAN ALLIANCE OF                     )
POLICE,                                      )
and                                          )
JOSEPH KRESCH, PRESIDENT,                    )
METROPOLITAN ALLIANCE                        )
OF POLICE, CHAPTER 267,                      )
                                             )
                              Plaintiffs,    )
                                             )
               v.                            )       NO.:   18 cv 002468
                                             )
NORTHEAST ILLINOIS REGIONAL                  )       JUDGE CHARLES P. KOCORAS
COMMUTER RAILROAD CORP.,                     )
JOSEPH PEREZ, in his individual and          )
Official capacity,                           )
                                             )
                              Defendants.    )

                                CERTIFICATE OF SERVICE

         The undersigned, a non-attorney, being first duly sworn on oath, deposes and states that a
true and correct copy of the foregoing Certificate of Service and Defendants’ First Set of
Supplemental Interrogatories to Plaintiff were served upon counsel listed on the attached
Service List via Electronic Mail and U. S. Postal Mail at 547 West Jackson Boulevard, Chicago,
Illinois 60661, with proper first-class postage prepaid and affixed thereto on this 30th day of May
2019.



                                                     _/s/ Pamela Post_____________________
                                                     Pamela Post, Litigation Paralegal


Stephen G. Goins, Esq.
Thomas J. Platt, Esq.
Metra Law Department
547 West Jackson Boulevard - 15th Floor
Chicago, Illinois 60661
312.322.7073 | sgoins@metrarr.com
312.322.1503 | tplatt@metrarr.com
ARDC #6310890
ARDC #6181260
                                      SERVICE LIST

         Metropolitan Alliance of Police/Joseph Kresch v. Metra, et al., 18 cv 002468


ATTORNEYS FOR PLAINTIFF:

T. Steven Calcaterra, Esq.
24 West 500 Maple Avenue
Suite 208
Naperville, Illinois 60540
Telephone:      630.281.2532
E-Mail:         sc@law-illinois.com
E-Mail:         stevecalcaterra@gmail.com
